Citation Nr: 1541051	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  10-31 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Florida/South Georgia Veterans Health System


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred in connection with private medical services rendered at Satilla Regional Medical Center on January 13, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from September 1987 to October 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision issued by the Department of Veterans Affairs Medical Center (VAMC) within the North Florida/South Georgia Veterans Health System, which denied entitlement to payment of or reimbursement for unauthorized medical expenses.  The Veteran appealed the denial in this decision and the matter is now before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the Veteran's August 2010 substantive appeal form (VA Form 9), she requested a Board hearing at a local VA office before a Veterans Law Judge.  Since that time, a document stating that the Veteran's Travel Board hearing was scheduled for January 15, 2015 was associated with her Veterans Health Administration (VHA) medical folder.  This document provided spaces for her to indicate that she would attend the hearing or to indicate that she wished to withdraw or cancel the hearing.  The claims file does not contain a response to this document from the Veteran.  Additionally, there is no indication that this document was ever mailed to the Veteran.  Moreover, even if this document was mailed, there is no stated address for the recipient on this document.  Assuming that the document was mailed to the address of record, the Board notes that it has been approximately 5 years since the August 2010 VA Form 9 was filed, which was the last time the Veteran contacted VA.  It is quite possible that her address has changed since that time. 

The Veteran did not show up for the January 15, 2015 Travel Board hearing.  The Veteran's representative submitted a written brief presentation in March 2015, which addressed the merits of the matter on appeal but did not discuss whether the Veteran wished to withdraw her Board hearing request.  To date, the Veteran has not been afforded the requested hearing, and there is no indication in the record that she has withdrawn her request or otherwise waived her right to a Board hearing; hence, the hearing must be scheduled.  See 38 C.F.R. § 20.700 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to ensure that she resides at the address that is of record, and schedule her for a Travel Board hearing following the procedures set forth in 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. § 20.704 (2015).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

